Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-14-2004

Hardcastle v. Horn
Precedential or Non-Precedential: Precedential

Docket No. 01-9006




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Hardcastle v. Horn" (2004). 2004 Decisions. Paper 662.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/662


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ____________

                              No: 01-9006
                              ___________

                       DONALD HARDCASTLE


                                     v.

  MARTIN HORN, COMMISSIONER, PENNSYLVANIA DEPARTMENT OF
                        CORRECTIONS;
 GEORGE R. WHITE, SUPERINTENDENT OF THE STATE CORRECTIONAL
                         INSTITUTION
AT PITTSBURGH; AND JOSEPH P. MAZURKIEWICZ, SUPERINTENDENT OF
                          THE STATE
           CORRECTIONAL INSTITUTION AT ROCKVIEW,

                                    Appellants

                          _________________

               Appeal from the United States District Court
                 for the Eastern District of Pennsylvania
                (D.C. Criminal Action No.98-cv-03028)
                District Judge: Honorable John R. Padova



                        Argued on May 20, 2003

    Before: SCIRICA,Chief Judge, NYGAARD and ROTH, Circuit Judges
               ORDER VACATING AND RE-FILING OF OPINION


      IT IS ORDERED that the Precedential Opinion filed on May 11, 2004 in the above

case be vacated and re-filed with the dissenting opinion.


                                         By the Court,

                                         /s/ JANE. R. ROTH
                                         Circuit Judge


Dated: May 14, 2004
nmb/cc: Robert B. Dunham, Esq.
        Thomas W. Dolgenos, Esq.